PER CURIAM
Defendant appeals her conviction for being an ex-convict in possession of a firearm. ORS 166.270. She claims that, because her prior felony conviction became a misdemeanor conviction after 3 years when she was discharged from probation, evidence of the felony conviction should not have been admitted. We affirm.
ORS 166.270 provides that a person is deemed to have been convicted of a felony if the offense was a felony “at the time of conviction.” Moreover, a felony conviction becomes a misdemeanor only if it is made “a misdemeanor at the time of judgment” under the existing law by the sentence actually imposed. ORS 166.270(3)(a). Defendant had been convicted of a Class C felony, which carried a maximum sentence of 5 years. She was placed on probation after imposition of sentence was suspended. That did not reduce the felony conviction to a misdemeanor; her conviction was not otherwise reduced to a misdemeanor at the time of judgment. Therefore, she was still an ex-convict for purposes of ORS 166.270, and evidence of her conviction was properly admitted.
Affirmed.